[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                     FILED
                      FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                        ________________________ ELEVENTH CIRCUIT
                                                               FEBRUARY 26, 2007
                               No. 06-13215                    THOMAS K. KAHN
                           Non-Argument Calendar                    CLERK
                         ________________________

                            BIA No. A97-190-908

LUIS MANUEL CARVALHO,


                                                                 Petitioner,

                                    versus

U.S. ATTORNEY GENERAL,

                                                                 Respondent.


                         ________________________

                    Petition for Review of a Decision of the
                         Board of Immigration Appeals
                         _________________________

                             (February 26, 2007)

Before TJOFLAT, WILSON and PRYOR, Circuit Judges.

PER CURIAM:

     On August 5, 2004, an Immigration Judge (IJ) denied Petitioner’s
application for asylum, withholding of removal under the Immigration and

Naturalization Act, and relief under the U.N. Convention Against Torture (CAT),1

and ordered his removal. Petitioner appealed the IJ’s decision to the Board of

Immigration Appeals (BIA), and it affirmed that decision on December 28, 2005

without opinion. This affirmance constituted the final agency order.

       On February 2, 2006, Petitioner filed a petition for review of the BIA’s

decision in this court. On March 22, 2006, we dismissed Petitioner’s petition –

which was filed thirty-six days after the BIA had issued its decision and thus was

untimely – for lack of jurisdiction. Petitioner thereafter moved the BIA to reopen

the proceedings on the ground that the untimely filing of his petition to this court

was due to the ineffectiveness of his attorney. He contended that he met the

requirements of Matter of Lozada, 19 I & N Dec. 637 (BIA 1998), because, among

other things, he planned to file a grievance against counsel and had suffered

prejudice because of the untimeliness of his petition for review. The BIA denied

his motion on May 10, 2006, because he failed to meet two of the three

requirements of Lozada: he had not filed a complaint against counsel with the

appropriate authorities, and he had not given counsel an opportunity to respond to



       1
         Petitioner, his wife and their two children, all natives and citizens of Angola, had
previously received notices to appear and had conceded that they were removable before the IJ
heard Petitioner’s application on August 5, 2004. His wife and children were derivative
beneficiaries of his application for asylum, withholding of removal and CAT relief.
                                                 2
his allegation that counsel had rendered ineffective assistance. Petitioner now

seeks review of the BIA’s order in this court.2

       We review “the BIA’s denial of a motion to reopen for an abuse of

discretion.” Abdi v. U.S. Att’y Gen., 430 F.3d 1148, 1149 (11th Cir. 2005). Our

review “is limited to determining whether there has been an exercise of

administrative discretion and whether the matter of exercise has been arbitrary or

capricious.” Id. (quotation omitted).

       Petitioner’s brief to this court contains no argument concerning the BIA’s

denial of his motion to reopen. Therefore, he has abandoned the issue. Sepulveda

v. U.S. Att’y Gen., 401 F.3d 1226, 1228 n.2 (11th Cir. 2005) (citing Greenbriar,

Ltd. v. City of Alabaster, 881 F.2d 1570, 1573 n.6 (11th Cir. 1989) (holding that

issues are deemed abandoned when the brief only makes a passing references to an

issue)).

       Instead of addressing the BIA’s denial of the motion to reopen, Petitioner’s

brief argues that the BIA should have granted Petitioner’s application for asylum,

withholding of removal, and CAT relief. We decline to entertain the argument,

having previously dismissed Petitioner’s petition to review the BIA’s disposition

of that application.

       PETITION DENIED.

       2
           He appears pro se.
                                          3